--------------------------------------------------------------------------------

Exhibit 10.1

TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT (the “Agreement”), dated this 25th day of November
2014, is by and among Malvern Bancorp, Inc. (the “Company”) and Malvern Federal
Savings Bank (the “Bank,” and collectively with the Company, “Malvern”),
Stilwell Value Partners VI, L.P. (“Stilwell Value Partners”), Stilwell Activist
Fund, L.P. (“Activist Fund”), Stilwell Activist Investments, L.P. (“Activist
Investments”), Stilwell Associates, L.P. (“Associates”), Stilwell Partners,
L.P., Stilwell Value LLC and Joseph Stilwell, an individual (collectively, the
“Stilwell Group,” and individually, a “Stilwell Group Member”), John P. O’Grady,
an individual, and Gregg H. Kanter, an individual.
 
RECITALS
 
WHEREAS, Malvern, the Stilwell Group and Messrs. O’Grady and Kanter previously
entered into a Standstill Agreement, dated as of October 15, 2013 (the
“Standstill Agreement”); and
 
WHEREAS, the parties believe that it is in their mutual interests to terminate
the Standstill Agreement.
 
NOW, THEREFORE, the parties, intending to be legally bound hereby, hereto agree
as follows:
 
1.           As of the date hereof, the Standstill Agreement shall be, and
hereby is, terminated in its entirety and shall be of no further force or
effect.
 
2.           Unless applicable federal law or regulation is deemed controlling,
Pennsylvania law shall govern the construction and enforceability of this
Agreement.  Any and all actions concerning any dispute arising hereunder shall
be filed and maintained in the United States District Court for the Eastern
District of Pennsylvania or, if there is no basis for federal jurisdiction, in
the Chester County Court of Common Pleas.
 
3.           If any term, provision, covenant or restriction of this Agreement
is held by any governmental authority or a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
4.          This Agreement shall be binding upon and shall inure to the benefit
of and be enforceable by the successors and assigns, and transferees by
operation of law, of the parties.  Except as otherwise expressly provided, this
Agreement shall not inure to the benefit of, be enforceable by or create any
right or cause of action in any person, including any shareholder of the
Company, other than the parties to the Agreement.
 
5.          This Agreement may be executed in any number of counterparts and by
the parties in separate counterparts, and signature pages may be delivered by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
 
[Remainder of this page intentionally left blank.]
 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

          STILWELL VALUE PARTNERS VI, L.P.    
By:
Stilwell Value LLC JOSEPH STILWELL  
General Partner
                  By:  /s/ Joseph Stilwell   /s/ Joseph Stilwell       Joseph
Stilwell Joseph Stilwell     Managing Member                  
STILWELL ACTIVIST INVESTMENTS, L.P.
      By: Stilwell Value LLC JOHN P. O’GRADY   General Partner                  
By:  /s/ Joseph Stilwell   /s/ John P.O’Grady       Joseph Stilwell John P.
O’Grady   Managing Member                   STILWELL PARTNERS, L.P.            
      By:  /s/ Joseph Stilwell    GREGG H. KANTER   Joseph Stilwell        
General Partner                   STILWELL VALUE LLC /s/ Gregg H. Kanter        
  Gregg H. Kanter By: /s/ Joseph Stilwell           Joseph Stilwell        
Managing Member                   STILWELL ACTIVIST FUND, L.P. MALVERN BANCORP,
INC. By:  Stilwell Value LLC         General Partner  By:  /s/ Anthony C.
Weagley         Anthony C. Weagley         President and Chief Executive Officer
By: /s/Joseph Stilwell           Joseph Stilwell         Managing Member        
          STILWELL ASSOCIATES, L.P.  MALVERN FEDERAL SAVINGS BANK By: Stilwell
Value LLC                   By: /s/ Joseph Stilwell   By:  /s/ Anthony C.
Weagley     Joseph Stilwell   Anthony C. Weagley   Managing Member   President
and Chief Executive Officer

 

2

 